THOMAS, Circuit Judge,
concurring in part and dissenting in part:
I concur in the conclusion that substantial evidence supports the IJ’s denial of CAT relief. However, I respectfully dissent from the conclusion that substantial evidence supported the IJ’s rejection of the petitioner’s asylum claim based on an adverse credibility determination. Ineon*8sistencies as to date, time, and manner of entry are incidental to an asylum claim and do not support an adverse credibility determination. Akinmade v. INS, 196 F.3d 951, 956 (9th Cir.1999). The other inconsistencies cited by the IJ are either not supported by the record or are of minor import. Vilorio-Lopez v. INS, 852 F.2d 1137, 1142 (9th Cir.1988). The IJ’s adverse credibility determination also rested on impermissible speculation and conjecture. Shah v. INS, 220 F.3d 1062, 1071 (9th Cir.2000). I would grant the petition for review as to the asylum claim and remand to the BIA for further proceedings.